Citation Nr: 0427165	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-17 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
January 14, 2002, and to an initial evaluation in excess of 
10 percent from January 14, 2002, for disability of the right 
arm compensated pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 2002).

2.  Entitlement to an effective date, prior to March 26, 
1993, for an award of compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for numbness, right arm.

3.  Entitlement to an effective date, prior to March 26, 
1993, for an award of service connection for headaches, 
including on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney 
at Law

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to September 
1970.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The RO granted entitlement to compensation 
benefits pursuant to the provisions of § 38 U.S.C.A. § 1151 
for numbness, right arm, and assigned a noncompensable 
evaluation, effective March 26, 1993.  By a rating decision 
issued in June 2002, the evaluation for numbness, right arm, 
was increased to 10 percent effective January 14, 2002.  

By a rating decision prepared in November 2001 and issued in 
December 2001, the RO granted an increased evaluation from 10 
percent to 50 percent for headaches, and assigned an 
effective date of March 26, 1993, for that evaluation.  

An informal conference report dated in June 2003 reflects 
that the veteran raised a contention that there was CUE when 
service connection for headaches was denied in a claim filed 
prior to March 1993.  It does not appear that a SOC 
addressing the propriety of assignment of March 26, 1993, as 
the effective date for a grant of service connection for 
headaches, or the contention that there was CUE in failure to 
award service connection for headaches prior to March 1993, 
has been issued.  As the veteran has expressed disagreement 
with the assigned effective date, he is entitled to a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The appeal for assignment of an effective date prior to March 
26, 1993, for an award of service connection for headaches, 
including on the basis of CUE, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you, the claimant, if further action is required on 
your part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all identified evidence relevant to the 
claim has been obtained.

2.  The veteran's right (dominant) arm disability was 
manifested by subjective complaints of persistent pain and 
numbness, and objective evidence of mild loss of strength in 
right hand grip prior to January 2002. 

3.  From January 14, 2002, the veteran's right arm disability 
is also currently manifested by objective findings of slight 
decrease in muscle strength, to 4/5 in the right arm, but the 
right arm disability results in no more than mild decrease in 
strength, and severe incomplete paralysis is not present.  

4.  The claim for compensation for right arm disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 which 
underlies this appeal was received by the RO on March 26, 
1993, and no claim, formal or informal, for compensation for 
right arm numbness was open or pending at the time of the 
receipt of that claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 10 
percent disability evaluation prior to January 14, 2002 for 
right arm disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8715 (2003).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for right arm disability 
from January 14, 2002 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8715 (2003).


3.  The criteria for an effective date, prior to March 26, 
1993, for an award of benefits under 38 U.S.C.A. § 1151 for 
right arm disability have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The veteran's claim for an effective date prior 
to March 9, 1999 was submitted in June 2002 and the VCAA is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

However, the Board notes that it is not clear whether 
compliance with all notice provisions of the VCAA are 
required as to "downstream" issues.  See McCutcheon v. 
Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is 
at issue).  In this case, the veteran was notified of 
enactment of the VCAA and of the provisions of that act prior 
to the rating decisions which assigned the effective date for 
the award at issue and the evaluations under that initial 
award which are at issue.  

The claims on appeal, the issue of the appropriate effective 
date for the grant of benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and the appropriate evaluation of 
evaluations to be assigned, are "downstream" issues from 
the 38 U.S.C.A. § 1151 claim.  As noted above, it is not 
clear precisely how the provisions of the VCAA should be 
applied as to these "downstream" issues.  Without conceding 
that any further notification to the veteran would be 
required, the Board will nevertheless describe the RO's 
actions, since the RO undertook further efforts to notify and 
assist the veteran in this case.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a rating decision issued to the veteran in December 2001, 
the RO granted benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for numbness, right arm, assigned a 
noncompensable evaluation for that disability, and assigned 
an effective date of March 26, 1993 for that award.  By a 
rating decision issued in June 2002, the RO increased the 
evaluation of right arm disability to 10 percent, effective 
January 14, 2002, and explained the basis for the increased 
evaluation and the date for the increased evaluation.  

The veteran was provided with a copy of the text of the 
regulation governing assignment of effective dates, 38 C.F.R. 
§ 3.400, in a July 2003 SOC.  This SOC also included the 
complete text of 38 C.F.R. § 3.159 as revised to implement 
the VCAA.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO advised the 
claimant of the complete text of 38 C.F.R. § 3.159, and the 
Board may complete appellate review.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, he has been afforded 
multiple opportunities to submit or identify evidence during 
the pendency of this claim.  

It is noted that the decision of the U.S. Court of Appeals 
for Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, or that an essentially equivalent notification 
must be provided.  



In this case, the AOJ decisions assigning the effective date 
for the award and assigning the initial disability 
evaluations was made after enactment of the VCAA, and the 
veteran had been provided with notice of the enactment of the 
VCAA and the provisions of the VCAA in connection with the 
initial claim for benefits prior to the initial AOJ decisions 
on the downstream issues.  

The notifications clearly advised the appellant to identify 
or submit any relevant evidence, and the appellant did submit 
a variety of types of evidence, including statements that he 
submitted a claim for benefits prior to March 1993.  The 
content of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  


Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error, if, in 
fact, as noted above, such requirements apply to the 
"downstream" issues in this case. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an earlier effective date for the award of benefits for 
right arm disability, and for increased evaluations under 
that award, may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the effective date claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the claim on 
the merits.  


Claim for Increased Evaluations

Factual Background

The medical evidence reflects that the veteran was 
hospitalized in November 1990 for right lower quadrant pain.  
During that VA hospitalization, an appendectomy was 
performed.  November 1990 VA outpatient treatment records 
reflect that the veteran reported numbness in the right 
shoulder and right arm following his November 1990 hospital 
discharge.  

The veteran's range of motion and right upper extremity 
strength remained normal, but he continued to complain of 
pain and numbness.  He sought VA treatment for complaints of 
pain in December 1990 and in July 1991.  

During private hospitalization in September 1992, the veteran 
reported a history of numbness in the right arm 
intermittently.  The diagnostic impression was transient 
numbness and weakness of the right arm, etiology 
undetermined.  The final diagnoses concluded and right arm 
paresis and pain, unknown etiology, and right arm neuropathy 
secondary to thoracic outlet syndrome.

On VA examination conducted in February 1994, the veteran 
reported pain and weakness in the right arm beginning in 
1990.  He had full strength in both upper extremities.  Deep 
tendon reflexes were normal bilaterally.  There was an area 
of hypesthesia over the lateral right shoulder and down the 
posterior aspect of the triceps.  The veteran also reported 
that he had coldness and numbness in cold weather.

In July 1994, the veteran complained of increasing pain in 
the right arm.  However on physical examination, there was 
full range of motion of the right shoulder, elbow, and wrist.  
There was no evidence of nerve impingement and no atrophy or 
fasciculations.  There was some tenderness near the biceps 
but the examiner ruled out tendonitis.

In April 1997, VA examination disclosed decreased sensation 
to light touch and pinprick in the right arm.  There was a 
slight decrease in the right biceps reflexes as compared to 
the left.  The VA outpatient treatment reports in 1997, 
including the report of an electromyogram (EMG), resulted in 
assignment of a diagnosis of bilateral carpal tunnel 
syndrome.  

At a Board hearing conducted in July 1997, in connection with 
the veteran's claim of entitlement to benefits for right arm 
disability, the veteran testified that he first noticed right 
arm pain following VA hospitalization in November 1990.

On VA examination conducted in January 2002, the examiner 
found that the veteran had decreased sensation in the C-5 
distribution on the right arm.  There was a burning sensation 
but no noticeable decreased sensation in the T-1 distribution 
area.  There was decreased muscle strength, 4/5, in all 
muscle groups on the right side of the arm.  The examiner 
concluded that C-5 and T-1 distribution area numbness and 
burning sensations might be due to nerve injury incurred 
during surgery in 1990.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Where the claim involves assignment of an initial rating for 
disability following an initial award of service connection 
for the disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App 119 (1999).  The present appeals for increased initial 
evaluations arise following the initial award of benefits 
under 38 U.S.C.A. § 1151, and staged ratings may be assigned 
if appropriate.



The veteran's numbness, right arm, compensated under 38 
U.S.C.A. § 1151, is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8517.  Under that diagnostic code, a 
noncompensable evaluation is warranted for mild incomplete 
paralysis of the musculocutaneous nerve, a 10 percent 
evaluation is warranted for moderate to incomplete paralysis, 
and a 20 percent evaluation is warranted for severe 
incomplete paralysis.  

Complete paralysis of the musculocutaneous nerve with 
weakness, but not loss of flexion of the elbow and supination 
of the forearm, is evaluated as 30 percent disabling in the 
major extremity and 20 percent disabling in the minor 
extremity.  When involvement is wholly sensory, such a rating 
under 38 C.F.R. § 4.124a should be for the mild, or at most, 
the moderate degree.  Note, DC § 4.124a, Diseases of the 
Peripheral Nerves. 

"Neuralgia" is defined as pain extending along the course of 
one or more nerves.  Dorland's Illustrated Medical 
Dictionary, at 1127 (27th ed. 1994).  "Neuritis" is defined 
as inflammation of a nerve, pain and tenderness, anesthesia 
and paresthesias, paralysis, wasting, and disappearance of 
the reflexes.  Id. at 1126.

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The words "mild", "moderate", and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.


Analysis

Compensable Evaluation Prior to January 14, 2002

The veteran contends that his symptoms of right arm 
disability are long-standing and have changed relatively 
little, and should be compensated prior to January 2002.  The 
Board notes that there were conflicting medical opinions of 
record prior to January 2002 as to the etiology of the 
veteran's right arm pain, numbness, and mild loss of strength 
in the hands bilaterally.  However, the January 2002 medical 
opinion is favorable to the veteran, providing an opinion 
that the right arm pain and numbness are related to a 
surgical procedure performed by VA in 1990.  

The January 2002 VA examination report did not indicate any 
change in the severity of right arm disability, except to 
note that there were objective findings of a slight decrease 
in strength in the right arm, a strength of 4 on a scale of 1 
to 5, as compared to strength of 5/5 in the other upper 
extremity.  Previously, in 1997, similar symptoms, some loss 
of strength in movement of the right hand but retained 
ability to make a complete fist, had been attributed to 
carpal tunnel syndrome.  

It is the Board's opinion that the veteran's persistent 
complaints of pain and numbness, although primarily 
subjective, are sufficient to warrant a compensable, 10 
percent evaluation from the date of the veteran's claim, in 
1993, prior to the January 2002 VA examination.  However, as 
there is no evidence of more than mild or moderate loss of 
strength, and the veteran remained able to make a complete 
fist, although he complained of pain and numbness, the 
evidence is unfavorable to an evaluation in excess of 10 
percent prior to January 2002.  

In particular, DC 8517, as noted above, indicates that, when 
a peripheral nerve disorder is wholly sensory, such a rating 
under 38 C.F.R. § 4.124a should be for the mild, or at most, 
the moderate degree.  In this case, the 10 percent evaluation 
granted in this Board decision is for the moderate degree, 
and is therefore the maximum schedular evaluation available 
prior to January 14, 2002.

Evaluation in Excess of 10% from January 14, 2002

A review of the record fails to disclose the presence of loss 
of range of motion of the shoulder, elbow, or wrist, or loss 
of voluntary motion of any muscle.  There is no symptom which 
may be characterized as severe, incomplete paralysis, or 
complete paralysis, of any nerve function in the right arm, 
so as to warrant or approximate a 20 percent evaluation for 
right arm disability.  Findings that muscle strength is 4/5 
in the right arm support a 10 percent evaluation under DC 
8517, but do not support an evaluation in excess of 10 
percent.  The Board has considered whether any other 
applicable diagnostic code might warrant a more favorable 
evaluation, but is unable to find any other potentially 
applicable diagnostic code which would allow an evaluation in 
excess of 10 percent.  In particular, DCs 8617 or 8717, used 
to evaluate neuritis or neuralgia, would not support an 
evaluation in excess of 10 percent, since that is the 
evaluation for moderate incomplete paralysis, which, by the 
terms of the regulation, is the maximum which may be allowed 
for neuritis or neuralgia.  

The Board notes with sympathy the veteran's contention in his 
"Notice of Appeal" statement received in July 2002.  In 
that statement, the veteran indicates, "I also think the 
rating of 10 percent is unfair considering all the pain, 
tingling, and numbness I have suffered."  The Board has 
considered whether an extraschedular evaluation in excess of 
10 percent is warranted.  However, the evidence reflects that 
the veteran remains able to use his right arm functionally, 
despite the right arm disability for which he has been 
awarded the 10 percent evaluation.  As such, the Board does 
not find a "unusual" or exceptional disability picture 
which would warrant referral for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2003).  

As the preponderance of the evidence is against an evaluation 
in excess of 10 percent from January 14, 2002, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable evaluation.


Effective Date prior to March 1993

The veteran contends that he is entitled to an effective date 
prior to March 26, 1993, for the award of benefits for right 
arm disability, because he sought treatment for the 
disability beginning in November 1990.  He further contends 
that he believes that an informal or forma claim was 
submitted in 1991, but was lost by the RO.


Criteria

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

An informal claim is any communication indicating an intent 
to apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  38 C.F.R. § 3.109(a).

In general, where evidence requested in connection with an 
original claim, a claim for increase or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.


Analysis

The claim file reveals that the veteran submitted a claim in 
September 1991 for service connection for a perforated 
eardrum, a skin condition resulting from exposure to Agent 
Orange, and he sought benefits for a child who had learning 
disabilities.  The claims files reflect that he underwent a 
VA Agent Orange examination.  The reports of his November 
1991 VA hospitalization were reviewed, but, as he had not 
been awarded service connection for any disability, those 
reports were not found to raise any new formal or informal 
claim(s).

The RO issued a March 1992 rating decision in which those 
September 1991 claims were denied.  In March 1993, the 
veteran submitted a statement indicating he wished to seek 
service connection for memory loss, joint pain, problems with 
multiple joints, skin disorders, and depression, among other 
disorders.  This statement, received on March 26, 1993, has 
been interpreted as including the claim for benefits for 
right arm disability awarded under 38 U.S.C.A. § 1151.


However, it is clear that the correspondence and claims prior 
to March 26, 1993 do not state a claim for benefits for a 
right arm disorder, and may not bee so interpreted, even 
construing those documents very liberally.  The Board finds 
no indication that any other claim which might no longer be 
associated with the claims file was submitted.

The Board notes the fact that VA outpatient treatment records 
reflect that the veteran complained of right arm pain prior 
to March 26, 1993.  However, regulations governing claims 
provide that clinical records cannot constitute an informal 
claim for benefits for a disorder, unless service connection 
is in effect or has been denied on the basis that the 
disorder at issue is not compensable.  See 38 C.F.R. § 3.157.

No claim, formal or informal, for compensation for right arm 
numbness was open or pending at the time of the receipt of 
the March 26, 1993 claim.  Statutes governing veterans' 
benefits authorize VA to award benefits, but only where a 
claim for a benefit has been submitted.  The Board is unable 
to find any indication that the veteran submitted a claim, 
formal or informal, which may be recognized under the 
applicable law or regulations as a claim for the benefit at 
issue, prior to March 26, 1993.  

The law does not provide any exception allowing an effective 
date prior to the date of receipt of the application for 
benefits, even under the circumstances of this claim, and the 
Board has no authority to award an effective date prior to 
March 26, 1993 for the right arm disability at issue in this 
claim.


ORDER

Entitlement to a compensable, 10 percent evaluation for 
numbness, right arm, prior to January 14, 2002, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits; the appeal is granted to this extent 
only.

Entitlement to an initial evaluation in excess of 10 percent 
from January 14 2002, for numbness, right arm, is denied.  

Entitlement to an effective date prior to March 26, 1993 for 
an award of compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for numbness, right arm, is denied.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran is also entitled to a SOC on the issue of the 
appropriate effective date for a grant of service connection 
for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999). 
The SOC must advise the veteran that he must submit a 
substantive appeal, and advise him of the time within which 
to submit such appeal, if he wishes to pursue any claim 
addressed in a SOC.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be provided a SOC 
addressing the propriety of the March 26, 
1993 effective date assigned for an award 
of service connection for headaches, and 
should address the veteran's contention 
of CUE.  

The veteran should b advised that, if he 
wishes to pursue the claim, a substantive 
appeal must be submitted, and the veteran 
should be specifically advised as to when 
the appeal period expires.  The claim 
should not thereafter be returned to the 
Board for further appellate processing 
unless the veteran has filed a timely 
substantive appeal after he is provided a 
SOC.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



